Citation Nr: 1724576	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus condition, to include allergic rhinitis and sinusitis.

2.  Entitlement to a compensable initial rating prior to December 21, 2009, and a staged initial rating in excess of 30 percent thereafter, for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1995 and from December 2005 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A January 2010 rating decision by the RO in Roanoke, Virginia assigned a 30 percent staged initial evaluation for the seborrheic dermatitis, effective December 21, 2009.  These matters were previously remanded by the Board for additional development in February 2016.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one issue that may be affected by the resolution of VA's appeal in Johnson, specifically entitlement to a higher initial rating for seborrheic dermatitis, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, adjudication of the issue of entitlement to a higher initial rating for seborrheic dermatitis that has been stayed will be resumed.




The appeal of the issue of entitlement to service connection for a sinus condition is REMANDED to the agency of original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2016 VA examination was conducted regarding the Veteran's sinus condition claim.  Unfortunately, this examination was inadequate.  The examiner provided a negative nexus to service opinion, stating that there is no mention of ear, nose, or throat problems during service, and after separation the Veteran's ear, nose, and throat were diagnosed as normal.  The examiner concluded that there is no evidence supporting a diagnosis of sinusitis or rhinitis.  Regarding the examiner's conclusion that there is no evidence supporting a diagnosis of sinusitis or rhinitis, the Board's review of the Veteran's post-service treatment records indicates that the Veteran has been diagnosed with both of these disabilities during the period on appeal.  The requirement that a current disability be present to succeed in a service connection claim is satisfied when a claimant has a disability at any time during the pendency of that claim, even in cases where the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  Therefore, even if the December 2016 examination and some treatment notes do not support a diagnosis of sinusitis or rhinitis, the examiner must provide an opinion on the cause of the sinusitis and rhinitis diagnoses of record.  Specifically, a January 2008 VA treatment record contains an assessment of "ARS," which may refer to allergic rhinitis and sinusitis, and noted clear rhinorrhea.  A June 2008 treatment note also contains an assessment of "severe ARS."  A July 2012 treatment note contains a diagnosis of acute sinusitis both frontal maxillary.  A March 2013 treatment note contains an assessment of sinusitis, and a January 2015 treatment note's diagnoses include allergic rhinitis, cause unspecified and chronic sinusitis.  

The examiner's assertion that there is no mention of ear, nose, and throat problems while in service is not supported by the Veteran's service treatment records (STRs).  Specifically, a February 2005 record in the Veteran's STRs notes chronic cough as well as chest and nasal congestion, resulting in an assessment of upper respiratory infection/rhinitis.  Similarly, an April 2007 report of medical history indicates that the Veteran reported sinus problems upon separation from her second period of military service.  Upon remand, a supplemental opinion must be obtained that considers the entire record, and provides the requested etiological opinion.

The claims folder should also be updated to include VA treatment records compiled since June 19, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Hampton VA Medical Center, and all associated outpatient clinics including the community based outpatient clinic in Norfolk/Virginia Beach, dated from June 19, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, including this remand, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a sinus condition, to include sinusitis and allergic rhinitis, that was incurred in or is otherwise etiologically related to her military service.

The clinician is advised that even if the December 2016 VA examination does not support a diagnosis of a sinus condition, the clinician is to provide the requested opinion regarding the sinus diagnoses of record during the period on appeal, which is from May 2007 to the present.  Specifically, a January 2008 VA treatment record contains an assessment of "ARS," and notes clear rhinorrhea.  A June 2008 treatment note also contains an assessment of "severe ARS."  A July 2012 treatment note contains a diagnosis of acute sinusitis both frontal maxillary.  A March 2013 treatment note contains an assessment of sinusitis, and a January 2015 treatment note's diagnoses include allergic rhinitis, cause unspecified, and chronic sinusitis.  

The clinician is instructed to address the February 2005 notation in the Veteran's STRs of chronic cough as well as chest and nasal congestion, resulting in an assessment of upper respiratory infection/rhinitis.  The clinician is also advised of an April 2007 report of medical history indicating that the Veteran reported sinus problems upon separation from her second period of military service.

Any opinion offered must be supported by a complete rationale.  If the clinician believes that a new examination is necessary to provide the requested opinion, such an examination should be scheduled.

3. After completing the above development, readjudicate the issue of entitlement to service connection for a sinus condition on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




